Citation Nr: 1138486	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-04 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left arm disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claim.

The Veteran expressed disagreement with additional issues addressed in the rating action on appeal, but specifically limited his appeal to the issue noted on the title page.

The Board remanded the claim in June 2010 for additional development and to address due process concerns.  As will be discussed in greater detail below, the actions directed by the Board have been accomplished and the matter returned for appellate review.  


FINDING OF FACT

The Veteran sustained a left arm puncture wound in service and is currently diagnosed with puncture wound of the left forearm.  


CONCLUSION OF LAW

The criteria for service connection for a left arm disability, diagnosed as puncture wound of the left forearm, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for a left arm disability, which he contends is the result of a 1972 in-service injury that occurred while he was stationed in the Philippines.  He asserts that he stepped into a hole full of water during the monsoon season and fell on an iron picket from a fence, which stuck him on his left arm.  The Veteran reports receiving treatment for this injury in service and contends that as a result of the severe puncture injury to his left lower arm while in service, it was necessary to undergo therapy on his left arm at the VA facility in Tomah, Wisconsin, and at Lutheran Hospital in LaCrosse, Wisconsin.  See VA Forms 21-4138 dated January 2008, March 2008 and November 2008; February 2009 VA Form 9.  

The Veteran's service treatment records reveal that at the time of his enlistment, clinical evaluation for identifying body marks, scars, and tattoos was abnormal.  The examiner noted a vaccination scar of the upper left arm (VSULA); a one inch scar on the left side of the left patella; and that the Veteran had been circumcised (circ).  See August 1970 report of medical examination.  The Veteran sought treatment for a left arm puncture wound on August 7, 1973.  He underwent a discharge examination the following day, at which time the examiner indicated that there were no additional identifying body marks, scars or tattoos since the last examination.  There were also no notations made in relation to the Veteran's left arm, to include the puncture wound he suffered the day prior.  See August 1973 report of medical examination.  

The post-service medical evidence includes a July 1974 reserve annual examination, at which time the examiner noted a circular scar of one inch diameter on the left elbow.  The Veteran's circumcision and VSULA were again noted.  See report of medical examination.  

The post-service medical evidence also includes treatment records from the VA facility in Tomah.  The Veteran was seen on January 10, 2003 with complaint of left arm pain, which he described as burning and located over his elbow and forearm area.  He indicated that he had had the pain for approximately one month and that it seemed to be aggravated when he was at work, which is where it had started.  Following physical examination, the Veteran was assessed with tendonitis of the left arm.  The Veteran was to see kinesiotherapy for an assessment and to be provided an exercise program to strengthen the area.  See physician outpatient note.  The Veteran was seen by physical therapy on January 23, 2003 with a diagnosis of left arm tendonitis.  It was noted that he complained of pain in the muscles around the left elbow, stated that the pain had slowly been coming on over the last few weeks from all the lifting at work, and that the pain had been getting progressively worse.  The Veteran was assessed with left elbow tendinitis and was given an at-home exercise routine.  Therapy was put on hold.  See physical therapy consult note.  Physical therapy was again put on hold the following month when the Veteran reported that he continued with some of the HEP (home exercise program) for his left elbow.  He also indicated that he was wearing an elbow brace.  The assessment remained left elbow tendonitis.  See February 2003 physical therapy treatment plan note.  

Private treatment records from Gunderson Lutheran Hospital reveal that the Veteran was seen on several occasions between March 2003 and June 2003 with complaints related to his left elbow and forearm in conjunction with a claim for workers' compensation.  He was seen on March 10, 2003, at which time he reported that he began having pain in the left elbow and forearm in approximately December 2002, but was unclear as to the exact date.  The Veteran indicated that the pain in his forearm got worse on January 5, 2003 and that he went to the VA hospital in Tomah for treatment.  Treatment included icing, stretches, over-the-counter Advil or Aleve, an elbow brace, and light duty.  The Veteran indicated that he had not been wearing the elbow brace because he did not like it.  He reported that he worked on an Okuma lathe and used a hoist to lift 20 pound target fixers.  The Veteran thought that lifting the target fixers with his left hand to place them on the hoist was causing him to have the pain in his left arm.  He now complained of continued pain in his left forearm, made worse with lifting with his palm down and pronation and supination of the forearm.  It was noted that he had come in for a second opinion.  On further questioning, the Veteran reported pain with burning and aching in his wrist and fingers.  The Veteran was assessed with left upper extremity tendinitis with probable left carpal tunnel syndrome and possible cervical spine strain.  An electromyograph (EMG) of the left upper extremity was requested.  

The conclusion/interpretation of the EMG dated March 18, 2004 contained evidence of bilateral median neuropathy at the wrist (carpal tunnel syndrome), which was of mild to moderate severity.  It also indicated that the needle examination findings in the left triceps and extensor digitorum communis suggested a chronic left C7 radiculopathy, which would likely correlate with the patient's prior history of cervical spine surgery at the C6-7 level.  The Veteran was subsequently assessed with left upper extremity tendinitis with bilateral carpal tunnel syndrome, worse on the right, by EMG.  See March 19, 2003 record.  

A June 2, 2003 record from Gunderson Lutheran Hospital reveals that the Veteran reported that his bilateral upper extremity symptoms had begun in approximately December 2002, when he began having difficulty with pain in the left forearm over the common extensor origin radiating into the forearm.  The Veteran again indicated that he believed it occurred after repetitive elbow flexion in his job to hook up a hoist to lift materials using a hoist machine.  The impression was bilateral upper extremity pain.  

The Veteran's claim was remanded in pertinent part for him to be afforded a VA examination, which was conducted in August 2010.  The claims folder was reviewed and the Veteran reported that he was in the Philippines around 1972 and was in a field during the monsoon when he fell and impaled his left elbow on a metal fence.  He indicated that a piece of metal entered into his left forearm just below the elbow and that he was seen at the clinic and the arm was sutured.  The Veteran reported that he did well after that, returned to duty, and did not have any apparent difficulty.  In 2003, he was working when he injured his left elbow.  The Veteran stated that he was picking up a heavy object and developed acute pain.  He was seen by a physical therapist, placed on home therapy, and diagnosed with tendinitis of the extensor tendons.  The Veteran reported continued pain since that time.  

The examiner indicated that on examination of the claims folder, he could find no treatment for the Veteran's left elbow.  On examination of the Veteran's left upper extremity, a three by one centimeter scar just below the medial epicondyle was noted.  The scar was well-healed, non-fixed, non-ulcerated, and faded.  Some mild tenderness on palpating the extensor mechanism was also noted.  The impression was puncture wound of the left forearm and tendinitis of the upper extensor muscles of the left arm.  The examiner indicated that he had been asked "is his current tendinitis secondary to the military service?"  In answering this question, the examiner indicated that he could find no records of an injury or treatment but that the Veteran did have a scar.  The examiner also noted that it would be speculation on his part to attribute this to the military service without confirmatory records.  

The evidence of record supports the Veteran's claim for service connection for a left arm disability, diagnosed as puncture wound of the left forearm.  This is so because he sustained a puncture wound to the left arm during service in August 1973 and he currently has a diagnosis of puncture wound of the left forearm.  The Board acknowledges that no specific notations related to the Veteran's left arm, to include in conjunction with clinical evaluation for identifying body marks, scars or tattoos, were made at the time of his August 1973 discharge examination and that a circular scar of one inch diameter was subsequently noted on the Veteran's left elbow at the time of a July 1974 reserve annual examination.  As the Veteran's puncture wound was sustained only one day prior to his August 1973 discharge examination, the Board presumes that no scar would have been evident at the time of that examination.  The Board finds, therefore, that there is no evidence that the scar noted at the July 1974 reserve examination and the puncture wound of the left forearm noted at the time of the August 2010 VA examination are due to an intercurrent cause or event that occurred after the Veteran's discharge for service.  For these reasons, the Board resolves reasonable doubt in the Veteran's favor by finding that service connection for a left arm disability, specifically the diagnosed puncture wound of the left forearm, is warranted.  See 38 C.F.R. § 3.303(b).  

Service connection is not warranted, however, for the tendinitis of the upper extensor muscles of the left arm.  The Veteran has competently reported having continuity of symptomatology since the in-service left forearm puncture injury.  However, the Board finds that he is not credible in this regard.  As an initial matter, there was no indication that the Veteran had any complaints of left arm pain at the time of the July 1974 annual reserve examination, though a left elbow scar was noted at that time.  In addition, when seeking both VA and private treatment related to his complaints of left arm pain involving the elbow and forearm, the Veteran consistently reported that the pain began at work around December 2002.  He never reported that the symptoms he was experiencing at that time had been ongoing since the in-service left forearm puncture injury; rather, he indicated that he believed repetitive elbow flexion in his job (hooking up a hoist to lift materials using a hoist machine) was the cause.  See VA treatment records; records from Gunderson Lutheran Hospital.  Moreover, the Veteran candidly acknowledged injuring his left elbow at work in 2003 at the time of the August 2010 VA examination.  Given the passage of time since service and the statements he made while seeking VA and private treatment beginning in January 2003 and at the time of the August 2010 VA examination, the Board finds that his more recent statements that he has suffered from left arm symptoms since service are not credible.  

In addition to the foregoing, the VA examiner who conducted the August 2010 VA examination indicated that he could find no records of an injury or treatment and that it would be speculative on his part to attribute tendinitis to military service without confirmatory records.  Although the probative value of the VA examiner's opinion is lessened by the fact that did not acknowledge the August 1973 in-service record of a puncture wound to the Veteran's left arm, in the absence of other competent medical evidence to refute this opinion or to otherwise link the Veteran's tendinitis of the upper extensor muscles of the left arm to service, and in the absence of credible evidence of continuity of symptomatology involving the left arm (including forearm and elbow) since the in-service injury, service connection for the diagnosed tendinitis of the upper extensor muscles of the left arm is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309; Prejean v. West, 13 Vet. App. 444, 448- 9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a March 2008 letter.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's VA and private treatment records have been associated with the claims folder and he was afforded an appropriate VA examination in connection with his claim, as instructed in the Board's June 2010 remand.  The RO/AMC also substantially complied with the Board's remand by contacting the Veteran and asking him to identify dates and locations of any medical treatment he has received for his left arm disability since service.  See July 2010 AMC letter; D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

ORDER

Service connection for a left arm disability, diagnosed as puncture wound of the left forearm, is granted.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


